Citation Nr: 0523963	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1. Entitlement to service connection for diabetes mellitus, 
to include a claim based on exposure to Agent Orange.  .

2. Entitlement to compensation for diabetes mellitus under 
the provisions of 38 U.S.C.A. § 1151.

3. Entitlement to compensation for impotency under the 
provisions of 38 U.S.C.A. § 1151.



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran had active duty training from March to July 1974; 
and active service from August 1974, to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied service 
connection for diabetes mellitus, and denied compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus and for 
impotency. The veteran had testified before an RO hearing 
officer in August 1999.

The Board remanded this case in May 2001 and July 2003.  In 
November 2003 the veteran claimed service connection for 
diabetes mellitus based on exposure to Agent Orange.  In 
August 2004 the Board again remanded this case for further 
development.  


FINDINGS OF FACT

1.  Diabetes mellitus was not shown during service or for 
many years following discharge from service and is not the 
result of a disease or injury in service, and there is no 
evidence that he was exposed to herbicidal agents in service. 

2.  The veteran does not have additional disability related 
to diabetes mellitus as the result of VA treatment in 
December 1997 and in January 1998.  

3.  The veteran does not have impotence as the result of VA 
to treatment in December 1997 and January 1998.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for diabetes mellitus, including based on exposure 
to herbicides, have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2004); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  The criteria for compensation for diabetes mellitus 
related to VA treatment are not met. 38 U.S.C.A. § 1151 (West 
2002).  

3.  The criteria for compensation for impotence related to VA 
treatment are not met. 38 U.S.C.A. § 1151.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in June 2001 and August 2004, VA informed 
the veteran of the evidence needed to substantiate his 
current claims.  These letters also told him who was 
responsible for obtaining what evidence.  In addition, the 
August 2004 letter specifically told him to send any 
information or evidence in his possession that pertained to 
his claims.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the veteran subsequent 
to the initial rating action.  The veteran had the 
opportunity to submit additional argument and evidence after 
all the VCAA notice was provided.  The delayed notice did 
not, therefore, prejudice him.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (per curium) (en banc) (holding that 
delayed notice is generally no prejudicial to a claimant).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  In February 2005, the veteran's former 
representative wrote, "Further medicals at VAMC-LR."  VA 
has previously requested treatment records from the VA 
Medical Center in Little Rock, Arkansas, and there have been 
no specific reports of additional records that are available 
at that facility.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA examination to evaluate his 
claims.  An opinion has not been obtained as to whether 
diabetes mellitus is related to service because there is no 
competent evidence linking it to service.

I.	Factual Basis.  

The veteran's DD Form 214 reveals that he had no foreign 
service during his period of active duty.  

His service medical records contain no complaint, findings, 
or diagnosis indicative of diabetes mellitus.  Urinalyses 
conducted while in military service were negative for sugar.  
On the veteran's January 1975 examination prior to service 
discharge no pertinent abnormalities were reported.  
Urinalysis was negative for sugar.  

During a VA examination in November 1989 blood sugar testing 
revealed elevated glucose.  

VA clinical records reflect treatment during the late 1980s 
and the 1990s for various disabilities unrelated to this 
appeal. During treatment in November 1989 the veteran's blood 
sugar was shown to be 118 with a reading of 110 in August 
1992 and 114 in September 1993. During treatment in October 
1995 the veteran complained of blurry vision and burning eyes 
for 8-9 months and an assessment of dry eye symptoms was 
rendered.  Blood sugar was 132 in February 1996 and a reading 
of 141 was reported in July 1996. During treatment in April 
1997 the veteran complained of decreased sexual interest.  In 
August 1997 the veteran's blood sugar was 148 and a 
urinalysis was negative for glucose.

The record includes a VA clinical record that reflects 
treatment on January 14, 1998 for complaints that included 
residuals of an upper respiratory infection (URI), persistent 
blurred vision, and a mass on the right posterior thorax.  
Evaluation revealed good vital signs.  Evaluation of the eyes 
revealed the pupils to be equal and reactive to light with no 
conjunctival injection and no papilledema.  The assessments 
included persistent blurred vision-not due to URI.  

It was noted that the veteran needed to see a doctor "meds 
not doing any good. Told to come back if not any better". It 
was noted that the veteran was to see an ophthalmologist at 
9:30 AM on January 16, 1998.  

Private clinical records reflect treatment on January 23, 
1998, with complaints of blurry vision.  It was reported that 
the veteran had gotten chemicals in an eye the previous month 
while getting a perm. He also complained of polyuria, 
polydipsia dry mouth, and a 30 pound weight loss over the 
previous 6 weeks.  The veteran's blood sugar was 634.  The 
veteran was hospitalized with new onset diabetes mellitus.  
He improved during the hospitalization although his vision 
was suboptimal.  On January 26, 1998 his blood sugar was 171.

During VA treatment in February 1998 it was noted that the 
veteran wanted an evaluation at the end of the previous 
December, but had been turned away.  He said that his blood 
sugar was in the 600s, but had gotten better since. It was 
reported that he was eventually hospitalized at a private 
facility and started on insulin.  The veteran was noted to 
have bumps on his forehead and a yeast infection on his 
genitals. Subsequent VA treatment is indicated. 

In a March 1998 statement a private physician wrote, in 
pertinent part, that one isolated incident of high blood 
sugar was a contributory cause of diabetic complications and 
if left untreated could cause death.  The doctor further said 
that when the VA refused to see the veteran on January 14, 
1998 it put the veteran at risk for a coma state that 
precedes death.  

Of record is a statement from a private physician dated in 
December 1998 who stated that he gave the veteran a 
prescription for Viagra in November 1998.  The doctor said 
that diabetes, whether under control or not, is a 
contributing cause of the veteran's problem with sexual 
impotence.  

The record contains a letter from VA dated in May 1999 that 
revealed that the veteran received a tort settlement in April 
1999.  It was noted that the settlement did not constitute an 
admission of negligence by VA.  The veteran was said to have 
been denied treatment on January 22, 1998, because he did not 
have an appointment but that an expert reviewer found the 
veteran's blood sugar to be high on the day he came to the 
VA, and there should have been some follow-up.  

During an August 1999 hearing at the RO the veteran discussed 
the delay by VA in treating the diabetes.  He also said that 
his sex life began to deteriorate when he was in his late 
30s.  

In February 2000, a private physician wrote that the veteran 
had diabetes mellitus, but the date of onset was unknown.  

During a July 2001 VA examination, the veteran stated that a 
diagnosis of diabetes mellitus was established in January 
1998.  He said that he went to VA and a blood sugar test 
revealed blood sugar of 325.  He said that, although he was 
not seen for a week, he was told that everything as okay.  At 
that time he said his blood sugar level was up to 634.  He 
was thereupon hospitalized at a private hospital for two 
weeks for the treatment of diabetes. He further said that his 
blood sugar was still not well controlled with blood sugar in 
the 200-300 range.  

The veteran said that he had blurry vision, but there was no 
evidence of diabetic retinopathy, neuropathy, or other 
complications of diabetes.  He did report that he had 
ballanitis.  The examining VA doctor commented that the 
veteran's recurrent ballanitis as a complication of diabetes, 
but did not have documented evidence of neuropathy, 
nephropathy, or retinopathy.  He further opined that the one-
week delay reported by the veteran in obtaining VA treatment 
in January 1998, did not result in chronic additional 
disability.  The physician also opined that the veteran's 
ballanitis was a complication of the natural progression of 
the disease.  

In November 2003, the veteran asserted that he served in 
Korea for six months and that Agent Orange was sprayed around 
his compound.

In his February 2005, statement, the veteran's former 
representative asserted that the veteran served in Vietnam.


II.	Service Connection for Diabetes Mellitus  

Service connection will be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303 (2004).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served for 90 days in active service and 
diabetes mellitus develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002). 

Diabetes mellitus (type 2), becoming manifest to a degree of 
10 percent or more at any time after service in a veteran who 
served during the requisite period in Vietnam, is presumed to 
be service connected as a result of herbicide exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2004).  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2004). See Baldwin v. West, 13 Vet. App. 1 
(1999). When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102 (2004). See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001). If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The veteran's service medical records contain no findings, 
complaints, or diagnosis indicative of diabetes during 
service, and the post service clinical evidence does not 
demonstrate any symptoms of this disability until 1989, 
almost 15 years subsequent to service discharge.  

The veteran has contended, however, that his diabetes 
mellitus was the result of exposure to Agent Orange while 
servicing in Korea.  While diabetes mellitus is one of the 
disease recognized as related to Agent Orange exposure under 
38 C.F.R. § 3.309(e), the veteran's service records do not 
show that he ever served outside the United States.  Indeed a 
service personnel record dated in January 1975 reports that 
he had been with a unit at Fort Hood, Texas since September 
1974.  In any event, there is no evidence that Agent Orange 
was used in Korea during the period of the veteran's military 
service.  There is also no evidence that the veteran 
possessed or possesses the necessary expertise to determine 
that substances sprayed around his compound contained the 
chemical compound known as Agent Orange.

Of course the report of his former representative that the 
veteran served in Vietnam is baseless. 

There is no competent evidence otherwise linking diabetes to 
a disease or injury in service.  The weight of the evidence 
is, thus, against the claim for service connection for 
diabetes mellitus.  The claim must, therefore, be denied.

III.	38 U.S.C.A. § 1151 Claims For Diabetes 
Mellitus and Impotence.  

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997. See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  Since the veteran's 38 
U.S.C.A. § 1151 claims were filed after that date, the 
amended 38 U.S.C.A. § 1151 applies to this case. See 38 
U.S.C.A. § 1151 (West. 2002).

Although VA rescinded 38 C.F.R. § 3.361, which was intended 
to be a final rule implementing 38 U.S.C.A. § 1151 claims, 
the statute from which it derived is currently the law.  It 
is also noted parenthetically that effective September 2, 
2004, new regulation went into effect implementing the 
current provisions of 38 U.S.C.A. § 1151. 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. § 3.361). The 
regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Under the current version of 38 U.S.C.A. § 1151, where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability or death, disability or death compensation and 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service- connected.  Additionally, it is required that the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care, medical/surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

This amended rule includes a fault or accident requirement, 
but does not alter the requirement that additional disability 
be "proximately due" to VA action.  In this case there is an 
absence of a causal link between VA treatment and additional 
disability claimed as an aggravation of diabetes mellitus, 
and the incurrence of impotence.

While there is evidence that VA inappropriately denied 
treatment and follow-up for elevated blood sugar in January 
1998, the record contains no competent clinical evidence that 
this resulted in either the development of diabetes or in a 
permanent worsening of symptoms of diabetes.  

None of the private physicians, whose statements are in the 
claims folder, have reported any additional disability as the 
result of the one-week delay in treatment.  

While another private physician did opine that the veteran's 
problems with sexual dysfunction were related to his 
diabetes, the doctor made no connection between either the 
development of diabetes and the veteran's impotence and any 
action or failure to act on the part of the VA in regard to 
the veteran's treatment for diabetes.  

The only competent opinion as to the relationship between the 
delayed treatment and the onset or aggravation of diabetes is 
that of the VA examiner.  After examination the examining 
physician specifically concluded that the reported delay in 
obtaining VA treatment in January 1998 did not result in 
chronic additional disability.  The physician also opined 
that the veteran's ballanitis was a complication of the 
natural progression of the disease.  Ballanitis is marked 
inflammation of the head of the penis and foreskin. 
medicine.ucsd.edu/clinicalimg/gu-ballanitis2.html.

The Board notes that the veteran has recently asserted that 
he developed diabetes mellitus as a result of taking 
Prednisone prescribed by VA.  The record contains no 
indication that the veteran was prescribed this medication by 
VA during the period prior to the development of his diabetes 
mellitus, and there is no competent opinion in support of his 
theory of entitlement.  

Because the competent evidence does not link diabetes or 
aggravation of diabetes, or impotence to VA treatment, the 
Board must conclude that the evidence is against the claims 
for compensation for diabetes mellitus and impotence under 
the provisions of 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include a claim based on exposure to Agent Orange, is denied.  

Entitlement to compensation for diabetes mellitus under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is 
denied 

Entitlement to compensation for impotence under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is 
denied




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


